PER CURIAM.
The state attorneys of Florida petitioned this Court to appoint a commission to study and make recommendations with respect to discovery procedures in criminal proceedings. At that time, a subcommittee of the Criminal Procedure Rules Committee was conducting such a study. This Court subsequently ordered the Committee to submit its findings and recommendations to the Court.
The Committee has recommended that we amend Rule 3.220(d) by creating a subsection (1) in order to clarify the use of discovery depositions in cases involving multiple defendants. The Committee also recommended that we create Rule 3.220(d)(2) which limits the number of situations in which discovery depositions will be transcribed at public expense. The two proposed rule changes will save money without violating the rights of the accused. The proposed rules changes are unopposed and hereby adopted effective immediately upon the filing of this opinion.
It is so ordered.